                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 AXO STAFF LEASING, LLC,                           §
                    Plaintiff                      §
                                                   §
    v.                                             §        Case No. 1:19-CV-2-LY
                                                   §
 ZURICH AMERICAN INSURANCE                         §
 COMPANY, MCCREADIE &                              §
 MCCREADIE, INC., LASSITER WARE                    §
 INSURANCE,                                        §
                    Defendants                     §


                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before this Court are Defendant Lassiter Ware Insurance’s Motion for Summary Judgment

(Dkt. No. 19), Defendant Zurich American Insurance Company’s Motion to Strike Plaintiff’s

Amended Complaint (Dkt. No. 41), and Plaintiff AXO Staff Leasing, LLC’s Motion for Leave to

File a First Amended Complaint (Dkt. No. 44). The District Court referred the motion for summary

judgment for Report and Recommendation and the motions regarding the amended complaints for

disposition to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1), Federal Rule

of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United States District

Court for the Western District of Texas.

                                    I.     BACKGROUND

   This lawsuit is an insurance coverage dispute between AXO Staff Leasing, LLC (“AXO”), its

insurer Zurich American Insurance Company (“Zurich”), and its prior insurance agents,

McCreadie and McCreadie, Inc. d/b/a American PEO Insurers (“McCreadie”) and Lassiter Ware
Insurance (“Lassiter Ware”). The Court recounts a complete summary of the parties’ dispute in its

recent Order issued on September 16, 2019. Dkt. No. 31.

   In essence, the parties dispute whether Zurich must cover AXO’s losses arising from a former

Chief Financial Officer’s embezzlement and failure to file or pay the company’s taxes from 2010

to 2017. See Dkt. No. 1-2 at ¶¶ 8-28. AXO alleges losses of at least $3.6 million through

embezzlement, $4.9 million in penalties and interest, and $9.7 million in unpaid underlying taxes.

See Exh. E to Dkt. No. 1-2 at p. 1. On November 30, 2018, AXO filed this lawsuit in state court

against Zurich, alleging breach of contract, unfair settlement practices, and a violation of the Texas

DTPA. Dkt. No. 1-2 ¶¶ 29-49. AXO also asserted a common law negligence claim against two

past insurance agents, McCreadie and Lassiter Ware. Dkt. No. 1-2 ¶¶ 50-54. Zurich timely

removed based on this Court’s diversity jurisdiction, Dkt. No. 1, and filed a motion to compel

discovery from AXO, Dkt. No. 13.

   Lassiter and AXO then filed cross-motions for summary judgment. Dkt. Nos. 19, 21. After

granting the motion to compel, the District Court struck AXO’s motion for summary judgment

because the discovery granted would affect the issues raised in AXO’s motion. Dkt. Nos. 32, 38

(adopting Report and Recommendation). The Court, however, found that the discovery would have

no effect on the issues raised in Lassiter’s motion for summary judgment. Id. Lassiter’s motion

remains pending and is now before the Court. Dkt. No. 19.

     On September 30, 2019, AXO filed an Amended Complaint. Dkt. No. 34. Zurich moved to

strike the Amended Complaint because AXO did not seek leave of Court or written consent of

opposing counsel before filing, as required by Rule 15(a)(2). Dkt. No. 41 at 1 (citing FED. R. CIV.

P. 15). AXO then filed an unopposed Motion for Leave to File a First Amended Complaint,

requesting leave of Court and advising that all parties consented to the filing, subject to stipulated



                                                    2
extensions for responses. Dkt. No. 44 at 2. The Court will first consider whether to grant leave to

file the amended complaint, and if so, the impact of the amended complaint on any other pending

motions.

                                      II.    DISCUSSION

   The Federal Rules of Civil Procedure permit a party to amend its pleading “once as a matter

of course,” but afterwards “only with the opposing party’s written consent or the court’s leave.”

FED. R. CIV. P. 15(a)(1)-(2). “The court should freely give leave when justice so requires.” FED.

R. CIV. P. 15(2). Rule 15(a) “requires the trial court to grant leave to amend freely, and the language

of this rule evinces a bias in favor of granting leave to amend.” Lyn–Lea Travel Corp. v. Am.

Airlines, 283 F.3d 282, 286 (5th Cir. 2002) (citation and internal quotation marks omitted).

“[A]bsent a ‘substantial reason’ such as undue delay, bad faith, dilatory motive, repeated failures

to cure deficiencies, or undue prejudice to the opposing party, ‘the discretion of the district court

is not broad enough to permit denial.’” Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420,

425 (5th Cir. 2004) (quoting Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)).

   A. Zurich’s Motion to Strike the Amended Complaint (Dkt. No. 41)

   Zurich is correct that AXO’s Amended Complaint at Dkt. No. 34 did not comply with Rule 15

because AXO neither requested leave of Court nor indicated the consent of opposing counsel. Dkt.

No. 41 (citing Dkt. No. 34; FED. R. CIV. P. 15(a)(1)-(2)). AXO appears to acknowledge these

deficiencies by filing a Motion for Leave to File a First Amended Complaint that requests leave

of court and notes the consent of all parties. Dk. No. 44. AXO also asks to withdraw the deficient

amended complaint at Dkt. No. 34. Id. ¶ 5. Because the Amended Complaint filed at Dkt. No. 34

did not comply with the Federal Rules and AXO itself seeks to withdraw the filing, the Court

grants Zurich’s motion to strike the Amended Complaint filed at Dkt. No. 34.



                                                    3
   B. AXO’s Motion for Leave to File a First Amended Complaint (Dkt. No. 44)

   All parties consent to AXO’s request for leave to file a First Amended Complaint. Dkt. No. 44

at 2. AXO’s request to amend its pleadings is timely under the Scheduling Order. See Dkt. No. 25

¶ 1 (setting a deadline of October 18, 2019). The Court finds no substantial reason to deny leave

and that it is in the interest of justice to allow AXO to file a First Amended Complaint. Given these

findings and Rule 15’s “bias in favor of granting leave to amend,” the Court grants AXO’s motion.

Lyn–Lea Travel, 283 F.3d at 286; Mayeaux, 376 F.3d at 425. The Clerk of Court shall file the

document at Dkt. No. 44-2 as the First Amended Complaint in this action.

   C. Lassiter Ware’s Motion for Summary Judgment (Dkt. No. 19)

   The First Amended Complaint affects the issues in Lassiter Ware’s Motion for Summary

Judgment. AXO’s original petition asserts a single claim of negligence against Lassiter Ware, and

the motion for summary judgment addresses only that claim. Dkt. No. 1-2 ¶¶ 50-54; Dkt. No. 19.

The First Amended Complaint adds a new claim against Lassiter Ware for breach of fiduciary

duty. Dkt. 44-2 at ¶¶ 56-59. It also alleges more specific facts about the relationship between

Lassiter Ware and McCreadie that may relate to AXO’s negligence claim. Id. ¶ 9.

   “An amended complaint supersedes the original complaint and renders it of no legal effect

unless the amended complaint specifically refers to and adopts or incorporates by reference the

earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). As a result, an amended

complaint “generally renders moot a motion for summary judgment on the original complaint.”

Lofty, LLC v. McKelly Roofing, LLC, 2018 WL 6004307, at *1 (N.D. Tex. Nov. 7, 2018), report

and recommendation adopted, 2018 WL 6000147 (N.D. Tex. Nov. 15, 2018).

   Here, because AXO’s First Amended Complaint supersedes the original complaint and adds

both a new claim and more detailed factual allegations regarding Lassiter Ware that may relate to



                                                   4
AXO’s negligence claim, the Court finds that Lassiter Ware’s Motion for Summary Judgment is

now moot. See King, 31 F.3d at 346; Lofty, 2018 WL 6004307, at *1. The Court therefore

recommends that the District Judge dismiss Lassiter Ware’s Motion for Summary Judgment as

moot without prejudice to re-filing.

                       III.   ORDER AND RECOMMENDATION

   Based on the foregoing, the undersigned ORDERS that AXO’s Motion for Leave to File a

First Amended Complaint (Dkt. No. 44) is GRANTED, and AXO shall file the document attached

at Dkt. No. 44-2 as the First Amended Complaint in this action.

   The Court also adopts the parties’ stipulated deadlines for responses. See Dkt. No. 44 ¶ 5.

Accordingly, the Court FURTHER ORDERS that Answers to the First Amended Complaint are

due 30 days after the abatement as to Zurich has been lifted (see Dkt. No. 31) or, if AXO files a

Second Amended Complaint prior to the expiration of the noted 30 days, 14 days after the Second

Amended Complaint is filed. The Court FURTHER ORDERS that Lassiter Ware’s Amended

Answer to AXO’s First Amended Complaint (Dkt. No. 40) is considered a timely answer to the

withdrawn and re-filed First Amended Complaint

   The Court FURTHER ORDERS that Zurich’s Motion to Strike (Dkt. No. 41) is GRANTED.

The Clerk of Court shall STRIKE the Amended Complaint filed at Dkt. No. 34.

   The Court FURTHER RECOMMENDS that the District Court DISMISS AS MOOT

Lassiter’s Motion for Summary Judgment (Dkt. No. 19) without prejudice to re-filing.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.




                                                 5
                                    IV.    WARNINGS

   The parties may file objections to the Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on November 21, 2019.



                                          SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE




                                                   6
